Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION

                                          Claim Rejections- 35 U.S.C § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16, recites in line 2, “a controller to execute SST commands”, then in line 8 is recited, “monitor dispense commands from the controller”.
	It is unclear to Examiner whether the SST commands that are executed by the controller, are the “dispense commands” that are being monitored by the controller.
Line 3, recites, “a data entry pad to receive customer authentication information from the customer”.  In line 7, recites, “monitor authentication commands executing on the controller”. 

	Line 2 recites, “a controller to execute SST commands”. Lines 5-6 recites, “a dispenser to dispense media, the dispenser further comprising processing circuitry to: monitor authentication commands executing on the controller”
It appears that the controller and the dispenser are part of the same device or attached together.
Examiner suggests adding language, “wherein the controller is coupled to the dispenser”.
Lines 5-6 recite, “dispenser to dispense media, the dispenser further comprising processing circuitry to..”
There is no processor or hardware component that is executing the steps that are performed by “the dispenser”. 
The “processing circuitry” appears to be software. The specification states in para 15 that the “processing circuitry” may be firmware.
Examiner suggests changing the language to, “a processor of a dispenser to dispense media, wherein the dispenser comprises firmware, that when executed by the processor, causes the processor to: …..
 Claims 17-20 are rejected using the same rationale as claim 16, as they fail to cure the deficiency of claim 16.



                                                     No Prior Art Rejections
Based on prior art search results, the prior art of record neither anticipates or renders obvious, the claimed subject matter, as a whole or taken in combination, does not teach, “ the dispenser further comprising processing circuitry to: generate a pattern of the monitored authentication and dispense commands; compare the generated pattern to known patterns corresponding to potential fraud; and place the dispenser in a suspend mode when the generated pattern matches a known pattern corresponding to potential fraud.”
The closest prior art of record, US Patent 9,163,978 to Crist et al, discloses, “Apparatus and methods for a self-service device ("SSD") purge-bin weighing scale are provided. The SSD may include a dispenser. The dispenser may disburse one or more tangible items to a customer. The dispenser may retract at least one of the tangible items disbursed to the customer. The SSD may include a purge-bin. The purge-bin may hold at least one tangible item. The purge-bin may hold the tangible item after the tangible item is retracted by the dispenser. The SSD may include a scale. The scale may measure a weight. The weight may be the weight of at least one tangible item. The scale may measure the weight after the tangible item is retracted by the dispenser. The scale may measure the weight of the tangible item prior to a transfer of the tangible item to the purge-bin.
The closest prior art of record, US Patent 9,663,035 to Blower et al. discloses, “ A method and associated security apparatus for providing security to an automatic teller machine (ATM) having a cash capture device in a presenter area of the ATM. The cash capture device is detected by a proximity detector in the security apparatus in the ATM. A detecting signal is generated by the proximity detector in response to the cash capture device being detected. The detecting signal is received by control circuitry in the security apparatus and in response, the control circuitry causes a dispensing shutter of the ATM to remain in an open position. Each proximity detector is electrically connected to the control circuitry. The dispensing shutter in the open position is configured, in an absence of the cash capture device in the ATM, to dispense paper currency processed and stored in the presenter area of the ATM. security apparatus includes the proximity detector and the control circuitry.
The closest prior art of record, US 2008/0136657 to Clark et al, discloses, “Automated Teller Machine comprises a fascia having a cash dispensing aperture, a sensor arranged to detect the presence of an object outside of the aperture and the distance to the object; and a processor. The processor is arranged to determine, from the output of the detector, whether the distance to the object is within a predetermined maximum and whether the object is moving or stationary and to output a signal dependent thereon.
                                                                       CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNNETT SIGMOND can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        6/19/2021